DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present office action is responsive to communications received on 9/9/2020. Claims 1-35 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Notes
The examiner has noted significant issues infra in the pending claim under 35 U.S.C. 112(2)/112(b). Presently, the pending claim does not adequately reflect what the disclosed invention is. In light of the precedence set forth in In re Aoyama, 656 F.3d 1293, 1300 (Fed. Cir. 2011), In re Steele, 305 F.2d 859, 862 (CCPA 1962) and In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970), the examiner applies cited art in accordance with a position as best understood in the context of the claim and the invention as a whole to expedite compact prosecution. Such interpretations of the claim versus the cited art cannot be used as a basis for overcoming the objections or rejections set forth infra.

While the examiner has attempted to identify as many issues under 35 U.S.C. 112, the examiner notes that other issues may exist and that the claim should be thoroughly reviewed for any other issues not inclusive of the examiner's claim rejections to advance prosecution.

Initial searches show claim 9 and 26 may contain allowable subject matter over prior art (examiner suggested to include claim 10 and 27 as well to make sense of claim 9 and 26 last limitation “the correct backup-retrieval code”), which will be revisited once the indefiniteness rejections mentioned above are addressed and claims are clarified. 

Specification
The disclosure is objected to because of the following informalities:
The disclosure (Specification [0005]) is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.

Claim Objections
Claims 1-4, 9. 12 and 26 are objected to because of the following informalities: 
Claim 1 recites “A method for backing up critical data stored on an originator edge device associated with a user such that the backed up critical data maybe recovered onto a target device, the method comprising:”, which requires correcting typographical errors.
Claim 2 and 4 recite “The method Claim 1”, which should be “The method of Claim 1”.
Claims 3 and 12 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Claim 9 recites “if the recovery-response message includes the backup record, recovering, by the target edge device, the backup record; or if the recovery-response message includes an error code, allowing the user an additional attempt to provide the correct backup-retrieval code.” Examiner suggests applicant to revisit the "if" statement (contingent limitations) used in the claims. According to MPEP 2111.04(II), the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Language such as "based on" or "in response to" can be used to avoid steps being not required by the broadest reasonable interpretation of the claim because the claimed invention may be practiced without the conditions happening.
Claim 9 and 26 recite “upon successful validation …; or upon failure of the validation …; and if the recovery-response message includes the backup record, …; or if the recovery-response message includes an error code, ….” Both “or” should be “and” since all conditions need to be handled.
In claim 9 and 26, the second “an error code” should be referred to using a definite article.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
Claims 1-35 recite the limitation "originator edge device" and “originator device”. Please use consistent term if they are the same, or clearly define each if they are different. Use correct articles “a” and “the” accordingly to avoid insufficient antecedent basis for this limitation in the claims. Similar issues apply for “target edge device” vs “target device”, “surrogate edge device” vs “the surrogate”, “export backup record” vs ”backup record”, “wrapper key” vs ” wrapping key”.
Claims 1-16 recite the limitation "the vault-broker server". There is insufficient antecedent basis for this limitation in the claims.
Claims 2, 11, 18, 20, 28 and 30 recite the limitation "certificate" and “trusted certificate authority”. Please check articles “a” and “the” are used accordingly to avoid insufficient antecedent basis for these limitations in the claims.
Claim 2 recites the limitation "establishing at least one implied circle of trust among edge devices based on a common cryptographic key issued by a trusted certificate authority or knowledge of a certificate of a trusted certificate authority; … verifying, by the originator edge device, that the surrogate edge device belongs to the same implied circle of trust as the originator edge device by checking the certificate of the surrogate edge device using the common cryptographic key”. If second option “knowledge of a certificate of a trusted certificate authority” is selected instead of first option “a common cryptographic key issued by a trusted certificate authority”, claim is indefinite by “using the common cryptographic key”. Similar issues apply for claims 11, 18, 20, 28, and 30.
Claims 5-6, 13-14, 21-22 and 31-32 recite the limitation "the backup record message". There is insufficient antecedent basis for this limitation in the claims.
Claims 9 and 26 recite the limitation "the backed up private data". There is insufficient antecedent basis for this limitation in the claims.
Claims use “backup-retrieval code” as well as “backup retrieval code”. Please use consistent term if they are the same and check correct antecedent basis. In addition, it is not clear what is “the hashed backup-retrieval code (such as in claim 5, 13, 21, 31)” and “the correct backup-retrieval code (such as in claim 9, 26)”. They have no antecedence.

The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Den Broeck (US 20140189362 A1).

Regarding claim 1, Van Den Broeck teaches a method for backing up critical data stored on an originator edge device associated with a user such that the backed up critical data maybe recovered onto a target device, the method comprising: ([0026] The method for a backup and restore of configuration data [analogous to claim limitation “critical data”] of an end-user device [analogous to claim limitation “originator edge device”] comprises the steps of encrypting the configuration data by using symmetric-key encryption with a symmetrical key, signing the encrypted configuration data with a device-specific private key of an asymmetric key encryption system, sending the encrypted and signed configuration data to a personal computer of a user of the end-user device for a safe storage, or also or alternatively to a storage location of a service provider network for a safe storage. [0013] The configuration data may contain private data that need to be protected and should only be accessible for the end-user, e.g. phonebook or calendar data. [0038] In case of a replacement of the end-user device, an administration private key is used to sign configuration data to be used for the new end-user device, the administration private key authorizing the new configuration data.)
requesting, by the vault-broker server, the originator edge device to create an export backup record of critical data stored on the originator edge device; ([0040] The end-user device is in a preferred embodiment a CPE device 10, for example a residential gateway, a router, a switch, a set-top box and so on. [0048] In another embodiment, the NSP [Network service providers (NSP), analogous to claim limitation “vault-broker server”] instructs an end-user device [analogous to claim limitation “requesting the originator edge device”], e.g. the CPE device 10, via the ACS 31 to perform a backup operation of the configuration data 11 [analogous to claim limitation “export backup record of critical data”], via its CWMP client 13.)
generating a wrapping key; ([0043] The CPE device 10 comprises further a symmetrical, shared secret key 14 [analogous to claim limitation “wrapping key”], a device private key 15, a device-specific public key 16 and an administration public key 17. [0034] The method defines a security mechanism for an end-user device, in particular for a CPE device, by symmetrically encrypting configuration data of the end-user device by using a shared secret key, which makes sure that only entities knowing this secret key can read and decrypt the configuration data, whereby all or a part of the end-user devices of the network service provider (NSP) network are programmed with the same shared secret key.)
generating, by the originator edge device, the backup record in response to the request for the export backup record, the backup record being a function of the wrapping key, a cryptographic key, and the critical data being backed up; ([0051] the network service provider requests a backup of the configuration data 11 [analogous to claim limitation “critical data”] via the auto-configuration server 31 by using CWMP. Before uploading, the CPE device 10 encrypts the configuration data 11 by using the shared secret key 14 [analogous to claim limitation “wrapping key”] and signs the encrypted configuration data with its device private key 15 [analogous to claim limitation “cryptographic key”])
transmitting a backup-response message including the backup record, by the originator edge device to the vault-broker server; ([0042] The CWMP client 13 is compliant with the broadband forum TR-069 standard for an operation with an auto-configuration server (ACS) 31 of the NSP network 30. [0048] the CPE device 10 encrypts the configuration data 11 by using the shared secret key 14 and signs the encrypted configuration data with its device private key 15, and then uploads the encrypted and signed configuration data [analogous to claim limitation “transmitting a backup-response message to the vault-broker server”] to the ACS 31 for storing in the storage location 32.)
transmitting the backup-response message including the backup record by the vault-broker server to a surrogate edge device; ([0050] In another embodiment, the network service provider of the NSP network 30 wants to replace the CPE device 10 of an end-user being by a new CPE device because the CPE device 10 is outdated. In this case, it is advantageous to migrate the configuration data 11 [analogous to claim limitation “transmitting the backup record”] of the old device 10 to the new CPE device [analogous to claim limitation “surrogate edge device”], which in practice restores the exact functionality, e.g. the wireless network settings of the home network of the end-user, so that all of the wireless devices of his home network can connect to the new CPE device without needing to reconfigure the wireless devices.)
storing the backup record on the surrogate edge device; and ([0050] migrate the configuration data 11 of the old device 10 to the new CPE device, which in practice restores the exact functionality, e.g. the wireless network settings of the home network of the end-user, so that all of the wireless devices of his home network can connect to the new CPE device without needing to reconfigure the wireless devices.) Here “storing” is the prerequisite for further processing of the backup data.
storing an association between the originator edge device and the surrogate edge device on the vault-broker server. ([0003] Network service providers (NSP), e.g. Internet service providers (ISP), have to manage a large amount, up to millions, of residential gateways, and also other devices such as routers, switches, telephones and set-top boxes, which are understood in this context as customer premises equipment (CPE) devices. [0045] In case the NSP wants to install the configuration data of the other CPE device on the CPE device 10, the NSP sends the configuration data of the other CPE device signed with its administration private key 34 via the ACS 31 to the CPE device 10.) Here the old and new CPEs are managed by the same NSP is analogous to claim limitation “an association between the originator edge device and the surrogate edge device”.

Regarding claim 17, the scope of the claim is similar to that of claim 1, respectively. Accordingly, the claim is rejected using a similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Broeck (US 20140189362 A1) in view of Sion (US 20190087432 A1).

Regarding claim 2, Van Den Broeck teaches all the features with respect to claim 1, as outlined above. But Van Den Broeck does not teach establishing at least one implied circle of trust among edge devices based on a common cryptographic key issued by a trusted certificate authority or knowledge of a certificate of a trusted certificate authority; provisioning the surrogate edge device with a certificate issued by the trusted certificate authority; selecting, by the vault-broker server, the surrogate edge device from an implied circle of trust to which the originator edge device belongs; and verifying, by the originator edge device, that the surrogate edge device belongs to the same implied circle of trust as the originator edge device by checking the certificate of the surrogate edge device using the common cryptographic key. This aspect of the claim is identified as a difference.
However, Sion in an analogous art explicitly teaches 
establishing at least one implied circle of trust among edge devices based on a common cryptographic key issued by a trusted certificate authority or knowledge of a certificate of a trusted certificate authority; provisioning the surrogate edge device with a certificate issued by the trusted certificate authority; selecting, by the vault-broker server, the surrogate edge device from an implied circle of trust to which the originator edge device belongs; and verifying, by the originator edge device, that the surrogate edge device belongs to the same implied circle of trust as the originator edge device by checking the certificate of the surrogate edge device using the common cryptographic key. ([0431-0435] “Circle of Trust” Certificates. An organization O may decide to have a key pair and use the private key to generate signed certificates for the public keys of its members. Users trusting the public key of O can automatically verify the signed public key certificates of O's members and may decide to add any of them to the trusted user list without having to perform a direct interaction, or public key fingerprint comparison as above etc. Trusting users vetted by a “circle of trust”. A user A may add organization O's public key as a trusted “organization” or “circle of trust” through the APP, specifying that this is an organization key, valid for a collection of members. Also, within an organization, all computers and APPs may come preinstalled with the organization's public key as a trusted circle of trust.) Here reference Sion discloses “Circle of Trust” Certificates and corresponding verification for organization members, which can be the originator edge device and surrogate edge device disclosed by Van Den Broeck. Therefore the combination discloses the entire limitation.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “secured backup and restore” concept of Van Den Broeck, and the “Circle of Trust” approach of Sion. One of ordinary skill in the art would have been motivated to perform such a modification to provide an efficient mechanism to establish a trusted organization or circle of trust using certificates and cryptographic keys without members having to perform a direct interaction, or public key fingerprint comparison (Sion [0432-0434]).

Regarding claim 3, Van Den Broeck in view of Sion teaches all the features with respect to claim 2, as outlined above. The combination further teaches
wherein the implied circle of trust includes multiple surrogate edge devices and the steps of Claim 1 are repeated for a plurality of such multiple surrogate edge devices. ([Sion 0432] An organization O may decide to have a key pair and use the private key to generate signed certificates for the public keys of its members. Users trusting the public key of O can automatically verify the signed public key certificates of O's members and may decide to add any of them to the trusted user list without having to perform a direct interaction, or public key fingerprint comparison as above etc.) Here reference Sion discloses “Circle of Trust” Certificates and corresponding verification for organization members, which can include multiple surrogate edge devices disclosed by Van Den Broeck.

Regarding claim 4, Van Den Broeck teaches all the features with respect to claim 1, as outlined above. Van Den Broeck in view of Sion further teaches
establishing at least one implied circle of trust among edge devices based on a common cryptographic key issued by a trusted certificate authority; provisioning the target edge device with a certificate issued by the trusted certificate authority; and verifying, by the surrogate edge device, that the target edge device belongs to the same implied circle of trust as the originator edge device by checking the certificate of the target edge device using the common cryptographic key. ([Sion 0431-0435] “Circle of Trust” Certificates. An organization O may decide to have a key pair and use the private key to generate signed certificates for the public keys of its members. Users trusting the public key of O can automatically verify the signed public key certificates of O's members and may decide to add any of them to the trusted user list without having to perform a direct interaction, or public key fingerprint comparison as above etc. Trusting users vetted by a “circle of trust”. A user A may add organization O's public key as a trusted “organization” or “circle of trust” through the APP, specifying that this is an organization key, valid for a collection of members. Also, within an organization, all computers and APPs may come preinstalled with the organization's public key as a trusted circle of trust.) Here reference Sion discloses “Circle of Trust” Certificates and corresponding verification for organization members, which can be the edge devices disclosed by Van Den Broeck. Therefore the combination discloses the entire limitation.

Regarding claims 18-20, the scope of the claims are similar to that of claims 2-4, respectively. Accordingly, the claims are rejected using a similar rationale.

Claims 5-8 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Broeck (US 20140189362 A1) in view of Ebrahimi (US 20190182042 A1).

Regarding claim 5, Van Den Broeck teaches all the features with respect to claim 1, as outlined above. Van Den Broeck further teaches
wherein the backup record is generated by: 
encrypting the critical data using the wrapping key; ([0043] The CPE device 10 comprises further a symmetrical, shared secret key 14 [analogous to claim limitation “wrapping key”], a device private key 15, a device-specific public key 16 and an administration public key 17. [0034] The method defines a security mechanism for an end-user device, in particular for a CPE device, by symmetrically encrypting configuration data of the end-user device by using a shared secret key, which makes sure that only entities knowing this secret key can read and decrypt the configuration data, whereby all or a part of the end-user devices of the network service provider (NSP) network are programmed with the same shared secret key.)
creating the backup record from the encrypted critical data and the hashed backup-retrieval code; ([0051] the network service provider requests a backup of the configuration data 11 [analogous to claim limitation “critical data”] via the auto-configuration server 31 by using CWMP. Before uploading, the CPE device 10 encrypts the configuration data 11 by using the shared secret key 14 and signs the encrypted configuration data with its device private key 15)
But Van Den Broeck does not teach hashing the wrapper key; the backup record message is generated by encrypting the backup record with a cryptographic key of the surrogate. This aspect of the claim is identified as a difference.
However, Ebrahimi in an analogous art explicitly teaches 
hashing the wrapper key; ([0047] Other encrypted handles and/or keys 133 are used for purposes of data control. In particular, client device 101 generates a data handle/key (e.g., DATAKEY) that is used to encrypt data. The DATAKEY may be a random number. The DATAKEY may be encrypted using the dynamic password (e.g., DPKEY). The client device 101 sends the encrypted DATAKEY (eDATAKEY 133 a) to the back-end server 200 for storing at data storage 130.)
the backup record message is generated by encrypting the backup record with a cryptographic key of the surrogate. ([0048] Once all the handles/keys are generated, the data may be backed up and stored as encrypted data items 133. In particular, data items (e.g., piecemeal or combined into one or more data items) are encrypted using the DATAKEY. Once encrypted, each encrypted data item is then delivered to the back-end server 200 for storing at the data storage 130. In one embodiment, the data items are stored piece by piece, as illustrated in FIG. 1B. In other embodiments, the one or more data items are combined, and the combined data items are encrypted and stored.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “secured backup and restore” concept of Van Den Broeck, and the “recovering data using dynamic passwords” approach of Ebrahimi. One of ordinary skill in the art would have been motivated to perform such a modification because the data recovery process is designed for user privacy so that the service provider can maintain the recoverable information but not read it or hijack it and obfuscate the recoverable information (Ebrahimi [0037]).

Regarding claim 6, Van Den Broeck teaches all the features with respect to claim 1, as outlined above. Van Den Broeck in view of Ebrahimi further teaches
wherein the backup record is generated by: 
creating a wrapping key as a function of a backup-retrieval code; ([Ebrahimi 0006] The method includes generating at the user device a dynamic password based on the one or more identity factors and a Salt configured to be generated by the server and configured to be delivered to the user device.)
encrypting the critical data using the wrapping key; ([Van Den Broeck 0043] The CPE device 10 comprises further a symmetrical, shared secret key 14 [analogous to claim limitation “wrapping key”], a device private key 15, a device-specific public key 16 and an administration public key 17. [0034] The method defines a security mechanism for an end-user device, in particular for a CPE device, by symmetrically encrypting configuration data of the end-user device by using a shared secret key, which makes sure that only entities knowing this secret key can read and decrypt the configuration data, whereby all or a part of the end-user devices of the network service provider (NSP) network are programmed with the same shared secret key.)
creating a hash value by hashing the wrapping key or the backup-retrieval code; and ([Ebrahimi 0006] The method includes generating at the user device a data key and encrypting the data key using the dynamic password to generate an encrypted data key, wherein the encrypted data key is configured to be stored at the server. The method includes encrypting at the user device one or more data items using the data key to generate one or more encrypted data items, wherein the one or more encrypted data items are configured to be stored at the server..)
creating the backup record from the encrypted critical data and the hashed value; and ([Van Den Broeck 0051] the network service provider requests a backup of the configuration data 11 [analogous to claim limitation “critical data”] via the auto-configuration server 31 by using CWMP. Before uploading, the CPE device 10 encrypts the configuration data 11 by using the shared secret key 14 and signs the encrypted configuration data with its device private key 15)
the backup record message is generated by encrypting the backup record with a cryptographic key of the surrogate. ([Ebrahimi 0048] Once all the handles/keys are generated, the data may be backed up and stored as encrypted data items 133. In particular, data items (e.g., piecemeal or combined into one or more data items) are encrypted using the DATAKEY. Once encrypted, each encrypted data item is then delivered to the back-end server 200 for storing at the data storage 130. In one embodiment, the data items are stored piece by piece, as illustrated in FIG. 1B. In other embodiments, the one or more data items are combined, and the combined data items are encrypted and stored.)

Regarding claim 7, Van Den Broeck in view of Ebrahimi teaches all the features with respect to claim 6, as outlined above. The combination further teaches
wherein the backup-retrieval code is entered by the user of the originator edge device. ([Ebrahimi 0055] the identity factors can include a phone number, an email address, a form of identification (ID) (e.g., driver's license, password, PIN, military ID, government ID, passport, etc.). The identity factors are received as input into the client or user device. For example, the identity factors can be entered in manually, scanned in (e.g., front of driver's license, or code on driver's license), delivered from another device, or through any other delivery method.)

Regarding claim 8, Van Den Broeck in view of Ebrahimi teaches all the features with respect to claim 6, as outlined above. The combination further teaches
wherein the backup retrieval code is a personal identification number, a biometric, a password, or a challenge-response dialog. ([Ebrahimi 0055] the identity factors can include a phone number, an email address, a form of identification (ID) (e.g., driver's license, password, PIN, military ID, government ID, passport, etc.). The identity factors are received as input into the client or user device. For example, the identity factors can be entered in manually, scanned in (e.g., front of driver's license, or code on driver's license), delivered from another device, or through any other delivery method.)

Regarding claims 21-24, the scope of the claims are similar to that of claims 5-8, respectively. Accordingly, the claims are rejected using a similar rationale.

Regarding claim 25, Van Den Broeck teaches all the features with respect to claim 17, as outlined above. Van Den Broeck in view of Ebrahimi further teaches
wherein the wrapper key is generated and saved by the vault-broker server. ([Ebrahimi 0006] The method includes collecting one or more identity factors at a user device, wherein hashes of the one or more identity factors are configured to be stored at a server. The method includes generating at the user device a dynamic password based on the one or more identity factors and a Salt configured to be generated by the server and configured to be delivered to the user device. The method includes generating at the user device a data key and encrypting the data key using the dynamic password to generate an encrypted data key, wherein the encrypted data key is configured to be stored at the server. [Ebrahimi 0040] system 100A includes a client device 101 that is configured for performing a setup/backup process—A in cooperation with a back-end server 200 through network 150. In particular, the back-end server 200 includes a data recovery manager 230 that is configured for managing the secure storage of data and the information used for recovering the data. In particular, client device 101 is used to perform a setup/backup process, including defining identity factors used for generating a dynamic password. The dynamic password is a split key, wherein the client device 101 provides one part (e.g., the factors in some form), and the data recovery manager 230 provides another part (e.g., a Salt). After the factors are defined during the setup portion of the setup/backup process—A, additional handles and/or keys are generated that are used for securing the data and recovering the data.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10719410 B2, "Methods and apparatus to facilitate distributed data backup", by Bronk, teaches to facilitate distributed data backup. An example apparatus includes a controller to detect a trigger event for a distributed backup mode; and, in response to detection of the trigger event, trigger the distributed backup mode. When in the distributed backup mode, the controller of the example apparatus is to identify one or more receiving devices within communication range of the apparatus available to receive a data backup from the apparatus. The example apparatus includes a data distributor to distribute data from the apparatus among the one or more receiving devices. The controller of the example apparatus is to confirm receipt of the distributed data by the one or more receiving devices.
US 20100318782 A1, "Secure and private backup storage and processing for trusted computing and data services", by Auradkar, teaches a digital escrow pattern for backup data services including searchable encryption techniques for backup data, such as synthetic full backup data, stored at remote site or in a cloud service, distributing trust across multiple entities to avoid a single point of data compromise. In one embodiment, an operational synthetic full is maintained with encrypted data as a data service in a cryptographically secure manner that addresses integrity and privacy requirements for external or remote storage of potentially sensitive data. The storage techniques supported include backup, data protection, disaster recovery, and analytics on second copies of primary device data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN YANG whose telephone number is (408)918-7638.  The examiner can normally be reached on Monday to Friday, 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAN YANG/Examiner, Art Unit 2493